Citation Nr: 1821149	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, residuals, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal. 


FINDINGS OF FACT

1. The Veteran had regular contact with the perimeter of the Korat Royal Thai Air Force Base during active service, and is presumed to have been exposed to herbicides. 

2. The Veteran is diagnosed with prostate cancer, residuals, and there is no affirmative evidence showing that such is not due to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, residuals, as due to herbicide exposure, are satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); Veterans Benefits Administration Manual, M21.IV.ii.1.H.5.b.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R.      § 3.303 (a). 

Certain diseases associated with exposure to an herbicide agent, including prostate cancer, shall be presumed to be service connected even if there is no evidence of the disease in service, provided that such exposure is established in accordance with VA regulation, and the presumption is not rebutted with the evidence to the contrary.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6). 

The Veteran's service personnel records show that he served at Korat Royal Thai Air Force Base for a period of time from 1970 to 1971, during the Vietnam Era.  It is VA policy that when there is credible evidence of service near the base perimeter of one of the listed Royal Thai Air Force Bases (RTAFBs), including Korat, herbicide exposure will be found.  Veterans Benefits Administration (VBA) Manual, M21.IV.ii.1.H.5.b; VA Compensation Services "Memorandum for the Record: Herbicide Use in Thailand During the Vietnam Era" (noting that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of RTABs, and thus if a Veteran's duties regularly took him or her to the base perimeter, there was a greater likelihood of exposure). 

The Veteran did not have one of the military occupational specialties associated with service at the RTAFB perimeter listed in the VBA Manual, including security policeman, security patrol dog handler, or member of security police squadron.  See M21-1, Part IV, Subpt. ii, ch. 2, sec. C, topic 10(q).  However, he has provided sufficient evidence of contact with the perimeter through his statements and submissions of record during the appeal, resolving reasonable doubt in favor of the claim.  

Specifically, in a March 2011 statement, the Veteran asserted that he was a non-commissioned officer, assigned to administrative duties as his military occupational specialty (MOS); however, he was ordered to survey the area adjacent to the perimeter of the base periodically during details with other airmen.  In November 2012, the Veteran supplemented the record with maps of the Korat base and asserted that the service members' barracks, flight line, recreational, and physical training facilities were just adjacent to the perimeter; and again asserted that his duties included guarding and surveying the perimeter of the base.  In a June 2013 statement, the Veteran's representative asserted that the service members' living quarters at Korat were close to the perimeter, and were without glass windows or air conditioning, and that service members going on and off base did so through the perimeter.  He asserted that the Veteran's verbal orders from his superiors to guard or survey the perimeter were not recorded.  

The Veteran is competent to report his in-service experiences at Korat and there is no evidence that he is not credible in this regard.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Accordingly, the Board finds that the Veteran had contact with the base perimeter, and thus presumes that he was exposed to an herbicide agent.  See VBA Manual, M21-1, Part IV, Subpt. ii, ch. 2, sec. C, topic 10(q)

Private treatment records dated in May 2009 demonstrate that the Veteran underwent a biopsy of his prostate and underwent surgery for prostate cancer in June 2009.  As there is no affirmative evidence to the contrary, his prostate cancer, residuals, is presumed to be caused by exposure to an herbicide agent.  See 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Accordingly, service connection for prostate cancer, residuals, as due to herbicides, is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R.   § 3.102.


ORDER

Service connection for prostate cancer, residuals, as due to herbicide exposure, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


